Exhibit 10.6


* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Exchange Act of 1934, as amended.


FIRST AMENDED AND RESTATED
CRUDE OIL MARKETING AGREEMENT
This First Amended and Restated Crude Oil Marketing Agreement (this "Agreement")
is made and entered into this 1st day of August, 2016 (the "Effective Date") by
and among Penn Virginia Oil & Gas, L.P. ("PVOG"), Republic Midstream Marketing,
LLC ("Republic") and solely for purposes of Article V of this Agreement, Penn
Virginia Corporation ("PVOG Guarantor"). PVOG and Republic may be referred to
individually as a "Party" or collectively as the "Parties." This Agreement
supersedes and replaces that certain Crude Oil Marketing Agreement, dated July
30, 2014, as amended on September 24, 2015, by and between the Parties.
WHEREAS, Republic is making a minimum volume commitment to the Kinder Morgan
Crude & Condensate pipeline ("KMCC");
WHEREAS, PVOG desires to make a minimum volume commitment to sell 8,000 barrels
per day of crude oil, and to deliver [***] crude oil (i) produced from
PVOG-operated wells in Lavaca, Fayette, and Gonzalez Counties, Texas (insofar
and only insofar as PVOG has the right to market such volumes) and (ii) produced
from wells in Lavaca, Fayette, and Gonzalez Counties, Texas in which PVOG, on or
after the Effective Date, resigns as operator (other than any resignation
pursuant to a legitimate business purpose (other than circumvention of PVOG's
obligations under Article I.3.)) and has the right to take its share of
production in kind, to Republic or other parties [***] and to have the option to
buy such barrels back at one or more delivery points [***] (the "KMCC
Regulations Tariff");
WHEREAS, PVOG is making the Commitment (as defined below) to Republic to support
Republic's minimum volume commitment to KMCC;
WHEREAS, the Parties desire to set forth the options available to PVOG to
fulfill the Commitment; and
WHEREAS, the Parties desire to set forth the "form" Crude Oil Sale Agreement to
be used by PVOG in the event it wishes to sell barrels outright to Republic
(with no re-delivery obligation) at any location.
NOW THEREFORE, in consideration of the mutual covenants, terms and conditions
herein contained, together with other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the Parties hereby agree as follows:
ARTICLE I    
PVOG'S MINIMUM VOLUME COMMITMENT TO REPUBLIC





--------------------------------------------------------------------------------




1.
Minimum Volume Commitment. Subject to any Force Majeure Event and any Enumerated
Circumstance (each as defined below), during each month during the Term (as
defined below), PVOG agrees to deliver on an aggregate average daily basis at
least 8,000 barrels per day of crude oil pursuant to one of the methods set
forth in this Agreement (such amount, the "Commitment"). For the avoidance of
doubt, the Commitment shall be determined on a monthly basis.

a.
In the event that PVOG's aggregate daily deliveries hereunder during any monthly
period are less than the Commitment for that month, and no Over-Delivery Credits
are then outstanding, then a deficiency (the "Deficiency") shall exist. PVOG
will be obligated to pay to Republic an amount for each deficient barrel equal
to the Transportation Deduction (such amount, the "Deficiency Fees").

b.
Republic shall invoice PVOG monthly for any Deficiency Fees. In the event that
PVOG ships volumes in excess of the Commitment in any given month, PVOG shall be
entitled to a credit against any Deficiency Fees assessed by Republic in the
subsequent twelve (12) months, or any Deficiency Fees paid by PVOG in the
preceding twelve (12) months, in an amount equal to the surplus barrels
multiplied by the Transportation Deduction (each, an "Over-Delivery Credit").
Over-Delivery Credits shall first be applied to any Deficiency Fees paid by PVOG
during the preceding twelve (12) months, and shall be credited during the month
corresponding to the applicable Over-Delivery Credit.

c.
Over-Delivery Credits shall be applied only to volumes shipped in accordance
with Article I, Section 2 below in excess of PVOG's Commitment for that month
and shall be applied at all times on a first-in, first-out basis, so that the
oldest month's Over-Delivery Credit is fully utilized before application of any
subsequent month's Over-Delivery Credit. Over-Delivery Credits shall expire if
not used by the end of the twelve (12) month period following the month during
which such Over-Delivery Credit was created. At the end of the Term, any
remaining unexpired or unutilized Over-Delivery Credits shall expire on the last
day of the Term and will not be valid for use against any future shipments on
KMCC.

2.
Volumes Credited Toward PVOG's Commitment. Republic shall count toward the
satisfaction of the Commitment all volumes shipped under each of the following
arrangements:

a.
PVOG Buy-Sell Volumes Delivered to KMCC. All crude oil volumes delivered and
sold by PVOG to Republic at the PVOG Delivery Point (as defined below) and
redelivered at a Republic Delivery Point (as defined below) pursuant to the
provisions of Article II of this Agreement shall count toward the Commitment.

b.
PVOG Outright Sales to Republic. All crude oil volumes sold outright (i.e., with
no redelivery option or obligation) by PVOG to Republic at either (i) the CDP
(as such term is defined in that certain First Amended and Restated
Transportation Agreement by and between Republic Midstream, LLC and PVOG dated
the date



2
* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Exchange Act of 1934, as amended.


US-DOCS\70393074.6

--------------------------------------------------------------------------------




hereof) or (ii) the PVOG Delivery Point pursuant to Article III of this
Agreement shall, in either case, count toward the Commitment.
c.
PVOG Outright Sales to Third Parties. All crude oil volumes sold outright by
PVOG to third parties at either (i) the CDP or (ii) the PVOG Delivery Point
("Third Party Volumes") shall, in either case, count toward the Commitment so
long as the following conditions are met:

i.
Such Third Party Volumes must be transported on KMCC or, if such Third Party
Volumes are not transported on KMCC, the third party must pay fees for each such
barrel of Third Party Volumes to Republic equivalent to the Transportation
Deduction per barrel of Third Party Volumes;

ii.
If such Third Party Volumes are actually shipped on KMCC, the third party must
enter into a crude oil purchase and sale agreement with Republic (each, a "Third
Party Purchase and Sale Agreement") pursuant to which the third party will sell
and deliver the Third Party Volumes to Republic at the PVOG Delivery Point and
purchase and receive the Third Party Volumes at a Republic Delivery Point; and

iii.
For the avoidance of doubt, each Third Party Purchase and Sale Agreement shall
include a marketing fee of [***] per barrel purchased and sold thereunder (the
"Marketing Fee"). Notwithstanding the foregoing, the Marketing Fee shall not be
payable unless and until the Midstream Pipeline (as defined below) is
operational. The foregoing fees shall be payable by the third party and not by
PVOG.

d.
Letter Agreement Regarding Buy-Sell Marketing Arrangements. The Parties
acknowledge the existence of that certain Letter Agreement Regarding Buy-Sell
Marketing Arrangements dated May 22, 2015, by and among the Parties and Republic
Midstream, LLC, and agree that the terms set forth therein shall be incorporated
in this Agreement for all purposes.

3.
[***]. Beginning on the Effective Date and to the extent available, PVOG agrees
to deliver (pursuant to one of the methods set forth in this Agreement) [***]
crude oil (i) produced from PVOG-operated wells in Lavaca, Fayette, and Gonzalez
Counties, Texas, which shall include volumes attributable to non-operating
working interest owners insofar and only insofar as PVOG has the right to market
such volumes and the non-operators have not elected to take their share of such
production in kind and (ii) produced from wells in Lavaca, Fayette, and Gonzalez
Counties, Texas in which PVOG, on or after the Effective Date, resigns as
operator (other than any resignation pursuant to a legitimate business purpose
(other than circumvention of PVOG's obligations under this Article I.3.)) and
has the right to take its share of production in kind. Notwithstanding the
foregoing, PVOG shall be deemed to have satisfied this obligation if the monthly
average of the daily volumes delivered in a given month equals or exceeds [***].



3
* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Exchange Act of 1934, as amended.


US-DOCS\70393074.6

--------------------------------------------------------------------------------




ARTICLE II    
BUY-SELL OF VOLUMES TRANSPORTED ON KINDER PIPELINE
If PVOG desires to satisfy its volume commitment as provided in Article I,
Section 2.a. above, then such transaction shall take the form of a buy-sell with
Republic as specified below.
PVOG DELIVERY AND SALE TO REPUBLIC AT [***]
1.
Quantity. Each month, PVOG shall provide Republic with written notice as to the
nominations and quantity of volumes of crude oil it expects to tender for
purchase by Republic at the PVOG Delivery Point during the following month (the
"Shipment Schedule"). The Shipment Schedule shall also set forth the applicable
Republic Delivery Point(s) to which PVOG desires that Republic re-deliver the
crude oil. PVOG may nominate volumes in excess of the Commitment. PVOG shall
deliver and sell to Republic, and Republic shall receive and purchase from PVOG,
the quantity tendered by PVOG up to the Commitment. To the extent PVOG timely
nominates and tenders more than the Commitment, Republic shall receive and
purchase from PVOG such excess, but only to the extent that Republic and KMCC,
as applicable, have physical capacity in excess of other commercial commitments
sufficient to receive such excess.

2.
Quality. The quality of the crude oil delivered by PVOG to Republic shall
satisfy the requirements set forth in the KMCC Regulations Tariff (the
"Specifications"). Republic will not be obligated to purchase crude oil that is
contaminated or that otherwise fails to meet those Specifications ("Off-Spec
Product"), except if such nonconformance is attributable to third party volumes
commingled with PVOG's crude oil while in Republic or Republic Midstream, LLC's
(or any applicable successor) control and possession.

3.
Price. For each barrel of crude oil sold and delivered by PVOG to Republic
hereunder, Republic agrees to pay to PVOG the Base Price less the Transportation
Deduction (each as defined below).

a.
"Base Price" means the calendar month average of the daily settlement price for
the "Light Sweet Crude Oil" prompt month futures contracts reported by the New
York Mercantile Exchange (NYMEX) from the first day of the delivery month
through and including the last day of the delivery month, excluding weekends and
NYMEX U.S. Holidays, plus the arithmetic average of the Daily Settlement Price
for the Crude Contract reported by the NYMEX from the day the delivery month
becomes the prompt trading month through the last day of trading for the
delivery month, Trade Days Only, less the average of the daily settlement price
for the second month NYMEX Crude Contract trading month the same period, times
.6667 plus the arithmetic average of the Daily Settlement Price for the Crude
Contract reported by the NYMEX from the day the delivery month becomes the
prompt trading month through the last day of trading for the delivery month,
Trade Days Only, less the average of the daily settlement price for the third
month NYMEX contract trading over the same period, times .3333, plus or minus
the average difference between Argus- LLS and Argus WTI-Cushing quotations for
the applicable trading month.



4
* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Exchange Act of 1934, as amended.


US-DOCS\70393074.6

--------------------------------------------------------------------------------




b.
"Transportation Deduction" means the sum of (i) the Committed Shipper B Base
Rate Transportation Rate as defined in the KMCC Rate Tariff (the "KMCC Rate
Tariff"), as may be adjusted downward as set forth below, [***] (ii) the
pipeline loss allowance charged by KMCC, which rate is currently a deduction of
0.250% of the crude oil received with an API Gravity at or below 45.0 degrees
and 0.375% of the crude oil received with an API Gravity above 45.0 degrees at
the PVOG Delivery Point to cover for losses associated with the transportation
of crude oil on KMCC, (iii) any other fees reflected in the KMCC Regulations
Tariff that are charged to Republic for PVOG's crude oil movements (as such fees
may be adjusted downward as set forth below), and (iv) a marketing fee of [***]
per barrel purchased and sold hereunder. Republic shall pass through all
adjustments to the KMCC Rate Tariff and to the KMCC Regulations Tariff. [***].

c.
Rate Adjustments. The Committed Shipper B Base Rate Transportation Rate shall
each first be adjusted effective July 1, 2017, and thereafter, effective on July
1st of each subsequent year during the Term in an amount not greater than the
adjustments that are made each year to the Federal Energy Regulatory Commission
or any successor governmental agency thereto ("FERC") regulated interstate oil
pipelines by the application of the annual Oil Pipeline Index published by FERC
in advance of the annual July 1st adjustment of each year (the "FERC Index");
provided, however, that the FERC Index shall not be applied to any rates under
this Agreement in any year in which the published FERC Index is less than zero.

4.
Delivery Point / Title and Risk of Loss. Title and risk of loss shall pass from
PVOG to Republic at the PVOG Delivery Point. PVOG shall deliver the crude oil
delivered and sold to Republic hereunder at the outlet flange of the Midstream
Pipeline immediately upstream of the inlet flange of KMCC's receipt point meter
at the point of interconnection of the Midstream Pipeline with KMCC's Dewitt
Station (the "PVOG Delivery Point"). The "Midstream Pipeline" means that certain
29 mile intrastate transportation pipeline system originating at the outlet
flange of Republic Midstream, LLC's central delivery point in Lavaca County,
Texas and extending to the interconnect of KMCC at Cuero in DeWitt County,
Texas.

REPUBLIC SALE AND DELIVERY TO PVOG
5.
Resale Quantity. During the Term, Republic commits to deliver and sell to PVOG,
and PVOG commits to receive and purchase from Republic, a quantity of crude oil
equal to the nominations reflected in the applicable Shipment Schedule.

6.
Quality. The quality of the crude oil delivered by Republic to PVOG shall
satisfy the Specifications.

7.
Delivery Point / Title and Risk of Loss. Title and risk of loss shall pass from
Republic to PVOG at the Republic Delivery Point. Republic shall deliver the
crude oil delivered and sold to PVOG hereunder at the insulating flange of
Republic's or Republic's agent's LACT



5
* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Exchange Act of 1934, as amended.


US-DOCS\70393074.6

--------------------------------------------------------------------------------




unit at the receiving facilities at PVOG's designated resale point, which may
include the following (each, a "Republic Delivery Point"):
a.
Phillips 66 Sweeny Refinery, Old Ocean, Texas;

b.
Oiltanking LP, Houston Ship Channel;

c.
Kinder Morgan Liquids Terminal, Pasadena, Texas;

d.
Kinder Morgan Crude & Condensate Galena Park Splitter, Houston Ship Channel;

e.
Such other delivery points on KMCC as KMCC may add at a later date; and

f.
Any other delivery point agreed to by PVOG and Republic.

8.
Price. For each barrel of crude oil sold and delivered by Republic to PVOG
hereunder, PVOG agrees to pay Republic the Base Price.

ARTICLE III    
OUTRIGHT SALES OF CRUDE OIL BY PVOG TO REPUBLIC
If PVOG desires to make an outright sale of crude oil to Republic at any
location, then such transaction shall be reflected in a Crude Oil Sale Agreement
in substantially the form attached hereto as Exhibit A.
ARTICLE IV    
GENERAL PROVISIONS
1.
Term. This Agreement shall be in effect for the period commencing on the
Effective Date and ending on May 31, 2026 (the "Term").

2.
Contaminated Oil. Should PVOG deliver crude oil to Republic that fails to meet
the Specifications (other than if such failure is attributable to third party
volumes commingled with PVOG's crude oil while in Republic or Republic
Midstream, LLC's (or any applicable successor) control and possession), then
PVOG shall pay or reimburse all costs and expense incurred by Republic for the
removal, disposal or treatment of PVOG's Off-Spec Product and any damage to KMCC
or associated tankage and facilities resulting from such Off-Spec Product,
including, but not limited to, damage to crude oil in tankage due to commingling
of PVOG's Off-Spec Product in Republic's tankage at the DeWitt Station. If PVOG
desires to tender crude oil outside of the Specifications (excluding any crude
oil tendered whereby the nonconformance is attributable to third party volumes
commingled with PVOG's crude oil while in Republic or Republic Midstream, LLC's
(or any applicable successor) control and possession), such product must first
be approved by Republic at Republic's sole discretion. If any additional or
special equipment is required to measure, store or transport this product, PVOG
will be responsible for these additional costs and also the costs of necessary
cleaning and restoration to return the equipment to its previous operating
condition.



6
* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Exchange Act of 1934, as amended.


US-DOCS\70393074.6

--------------------------------------------------------------------------------




3.
Manner of Payment. In the event of any transactions pursuant to Article II of
this Agreement, on or before the 20th day of each month, Republic shall render
to Shipper a statement showing, for the immediately preceding month, the amounts
owed by each Party pursuant to such transactions and showing the net amount that
PVOG owes Republic. PVOG shall pay the net amount shown on such statement within
ten (10) days following the date of Republic's statement. Either Party or its
agent shall have the right, upon ten (10) days prior written notice and at
reasonable times during business hours, but in no event more frequently than
once per calendar year, and at its sole risk, cost and expense, to examine the
books and records of the other Party to the extent necessary to audit and verify
the accuracy of any statement made pursuant to this Agreement. In the event an
error is discovered in any such statement, and such error is not disputed in
writing by the other Party, such error shall be adjusted without interest or
penalty as soon as reasonably possible, but in any event, within two (2) months
from the date that such error is determined and agreed upon by the Parties;
provided however, that any such statement is hereby deemed final as to both
Parties unless disputed in writing within two (2) years from the date of such
statement.

4.
Warranty of Title and Authority to Sell. PVOG hereby warrants that (i) the title
to the portion of the crude oil sold and delivered hereunder that is owned by
PVOG is free and clear of all liens and encumbrances and (ii) as to the
remaining portion of the crude oil sold and delivered hereunder, PVOG has the
right and authority to sell and deliver such crude oil for the benefit of the
true owners thereof. PVOG further warrants that the crude oil has been produced,
handled and transported to the delivery point hereunder in accordance with the
laws, rules and regulations of all governmental authorities having jurisdiction
thereof. PVOG shall indemnify and hold Republic harmless from and against any
and all cost, damage and expense suffered and incurred by reason of any failure
of the title so warranted or any inaccuracy in the representation of PVOG's
right and authority to sell such crude oil made herein.

5.
Taxes. Except in the event of an outright sale to Republic in accordance with
Article III of this Agreement, PVOG shall be responsible for the payment of
severance taxes and PVOG hereby directs Republic to not withhold any amounts
from the proceeds allocable to the sale and delivery of crude oil for the
payment of such taxes. PVOG also agrees to indemnify Republic for any liability
Republic incurs with respect to the payment of severance taxes.

6.
Force Majeure.

a.
Excused Performance. Neither Party shall be liable in damages or in any other
remedy, legal or equitable, to the other Party for nonperformance or delay in
performing its obligations under this Agreement to the extent such
non-performance or delay is due or results from a Force Majeure Event or
Enumerated Circumstance, and neither Party shall be required to perform
hereunder (other than an obligation to make payments due and owing under this
Agreement unless such payment is not permitted by applicable laws and
regulations) to the extent and for the duration of any Force Majeure Event or
Enumerated Circumstance.



7
* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Exchange Act of 1934, as amended.


US-DOCS\70393074.6

--------------------------------------------------------------------------------




b.
Definitions: "Force Majeure Event" means any act, event, condition or occurrence
that (i) prevents the affected Party from performing its obligations under this
Agreement; (ii) is unforeseeable and beyond the reasonable control of and not
the fault of the affected Party; and (iii) such affected Party has been unable
to overcome by the exercise of due diligence. "Enumerated Circumstance" means
any the following acts, events, conditions and occurrences: (A) act of God,
fire, lightning, landslide, earthquake, storm, hurricane, flood, washout or
explosion; (B) act of war, act of terrorism, blockade, insurrection, riot, order
or act of civil or military authority; and (C) act, law, rule, regulation, order
or requisition of any governmental authority.

c.
Exclusions from Force Majeure and Enumerated Circumstance. Notwithstanding
anything to the contrary set forth in this Agreement, none of the following
shall, under any circumstances, constitute a Force Majeure Event or Enumerated
Circumstance (as the case may be): (i) the lack of financial resources, or the
inability of a Party to secure funds or make payments as required by this or any
other Agreement; (ii) adverse market, financial or other economic conditions,
including changes in market conditions, including changes that either directly
or indirectly affect the demand for or price of petroleum products, natural gas
products or crude oil; (iii) availability of more attractive markets for crude
oil; (iv) PVOG's inability to receive, transport or deliver crude oil to, on or
from KMCC under the terms of this Agreement in a manner that PVOG deems
economic; (v) Republic's inability to receive, transport or deliver crude oil
to, on or from KMCC under the terms of this Agreement in a manner that Republic
deems economic; (vi) PVOG's inability to receive, transport or deliver crude oil
to, on or from KMCC under the terms of this Agreement due to any cause or event
whatsoever arising from or related to any condition upstream of the DeWitt
Station; or (vii) inefficiencies in operations.

d.
Notice of Force Majeure or Enumerated Circumstance Event. The Party affected by
the Force Majeure Event or Enumerated Circumstance (as the case may be) shall:
(i) promptly, but in all cases within five (5) days of the date the affected
Party had knowledge of the Force Majeure Event or Enumerated Circumstance (as
the case may be), notify the other Party in writing giving reasonably full
particulars of the cause and expected duration of the Force Majeure Event or
Enumerated Circumstance (as the case may be); (ii) keep the other Party informed
of all significant developments; (iii) describe in its initial notice the
efforts undertaken, or to be undertaken, by the affected Party to avoid,
overcome the impacts of, or remove the Force Majeure Event or Enumerated
Circumstance (as the case may be) and to minimize the potential adverse effects
of non-performance due to the Force Majeure Event or Enumerated Circumstance (as
the case may be); and (iv) not be relieved of liability for a Force Majeure
Event or Enumerated Circumstance (as the case may be) in the event such Party
fails to comply with the requirements of this Section 6.d.

e.
Affected Party's Duty to Mitigate. A Party that suspends performance for a
claimed Force Majeure Event or Enumerated Circumstance (as the case may be)
shall take all steps that are commercially reasonable to mitigate the damages to
either Party arising therefrom.



8
* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Exchange Act of 1934, as amended.


US-DOCS\70393074.6

--------------------------------------------------------------------------------




f.
Extension of Term. For each period that performance was suspended in excess of
fourteen (14) days for a claimed Force Majeure Event or Enumerated Circumstance
("Suspension Period"), the Term of this Agreement shall be extended by the
cumulative number of days from all Suspension Periods over the Term ("FM
Extension Period"), so that the Parties may complete the performance that would
otherwise have occurred but for the suspension. If the last day of the FM
Extension Period ends on a day that is not the last day of a calendar month,
then PVOG may elect at its option to continue selling volumes protected from
proration up to its Commitment for the remaining days in the then current
calendar month, subject to Republic's nomination and scheduling policies, for
the sole purpose of providing PVOG with the ability to conform to standard
monthly crude oil marketing contracts.

g.
Suspension of Obligations. If any Force Majeure Event or Enumerated Circumstance
(as the case may be) claimed by Republic causes the suspension of the services
provided hereunder to PVOG, PVOG's obligation to pay the Transportation
Deduction and the Deficiency Fee shall be suspended for each day that such Force
Majeure Event or Enumerated Circumstance (as the case may be) continues.

7.
Prevailing Document. In the event of any conflict between the provisions of this
Agreement and the provisions of any applicable division order executed in
accordance with the terms hereof, the provisions of this Agreement shall
control.

8.
Assignment. No assignment of this Agreement shall be made by either Party except
to a person or entity that is acquiring all or substantially all of the assets
of such Party contemporaneous with such assignment.

9.
Notice. Except as expressly provided herein, any notice shall be sent by
certified mail, FedEx, fax or email. Such communication shall be deemed to have
been given and received upon receipt of the recipient's answerback and shall be
effective at such time.

Republic
Republic Midstream Marketing, LLC
c/o ArcLight Capital Partners, LLC
200 Clarendon Street, 55th Floor
Boston, MA 02117
Attn: Christine Miller
Email: cmiller@arclightcapital.com
Facsimile: (617) 867-4698
With a copy to:
Republic Midstream, LLC
10300 Town Park Dr., Suite SE1000
Houston, TX 77072
Attn: David Lipp
Email: dlipp@republicmidstream.com
Facsimile: (281) 849-9009
and:


9
* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Exchange Act of 1934, as amended.


US-DOCS\70393074.6

--------------------------------------------------------------------------------




American Midstream Partners, L.P.
1400 16th Street, Suite 310
Denver, CO 80202
Attn: William B. Mathews
Email: bmathews@americanmidstream.com
Facsimile: (720) 457-6040
PVOG
Penn Virginia Oil & Gas, L.P.
840 Gessner Road, Suite 800
Houston, TX 77024
Attention: Jill T. Zivley
Email: jill.zivley@pennvirginia.com
Facsimile: (713) 722-6601
PVOG Guarantor
Penn Virginia Corporation
Four Radnor Corporate Center, Suite 200
100 Matsonford Road
Radnor, PA 19087-4564
Attention: General Counsel
Email: nancy.snyder@pennvirginia.com
Facsimile: (610) 687-3688
With a copy:
Penn Virginia Corporation
Four Radnor Corporate Center, Suite 200
100 Matsonford Road
Radnor, PA 19087-4564
Attention: General Counsel
Email: nancy.snyder@pennvirginia.com
Facsimile: (610) 687-3688
Notices of change of address of either Party shall be given in writing to the
other in the manner aforesaid and shall be observed in the giving of all future
notices, statements or other communications required or permitted to be given
hereunder.
10.
Limitation of Damages. Neither PVOG nor Republic shall be liable for specific
performance, lost profits or other business interruption damages, or for
special, consequential, incidental, punitive, exemplary or indirect damages, in
tort, contract or otherwise, of any kind, arising out of or in any way connected
to the performance, the suspension of performance, the failure to perform or the
termination of this Agreement.

11.
Compliance with Laws. Each Party shall, in the performance of this Agreement,
comply with all applicable laws and regulations in effect on the date this
Agreement is entered into, and as they may be amended from time to time.

12.
Governing Law. This Agreement shall be governed by, construed and enforced under
the laws of the State of Texas without giving effect to its conflicts of laws
principles.



10
* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Exchange Act of 1934, as amended.


US-DOCS\70393074.6

--------------------------------------------------------------------------------




13.
Entire Agreement. This Agreement (including the General Provisions referenced
below) contains the entire agreement of both parties and supersedes all
correspondence, representations, prior agreements, oral or written, in
connection with the subject matter of this Agreement. The Parties confirm that
they have not entered into this Agreement in reliance upon any representations
that may have been given by the other party. No amendment, modification or
waiver of any provision of this Agreement or of any right, power or remedy shall
be effective unless made expressly and in writing. No waiver of any breach of
any provision of this Agreement shall be considered to be a waiver of any
subsequent or continuing breach of that provision or release, discharge or
prejudice the right of the waiving party to require strict performance by the
other party of any other provisions of this Agreement.

14.
General Provisions: Except as described above, ConocoPhillips (formerly CONOCO)
General Provisions dated January 1, 1993, amended August 1, 2009, shall govern
this transaction and are hereby incorporated by reference. The term "buyer," as
used in the Agreement shall mean (i) PVOG as to the crude oil purchased
hereunder by PVOG and (ii) Republic as to the crude oil purchased hereunder by
Republic. To the extent of any conflict between the provisions herein and any
provisions incorporated herein (by Exhibit or otherwise), the provisions of this
Agreement shall govern.

ARTICLE V
GUARANTEE
1.
Guarantee.

a.
In consideration of Republic entering into this Agreement, PVOG Guarantor
unconditionally and irrevocably guarantees to Republic the due and punctual
performance of each of PVOG's obligations to Republic pursuant to this Agreement
(such obligations, the "Guaranteed Obligations"), as and when provided in this
Agreement. PVOG Guarantor shall be liable for the payment of the Guaranteed
Obligations (if not timely paid by PVOG), as set forth in this Article V, as a
primary obligor, and not as a mere surety. The guaranty in this Article V is a
continuing guaranty of payment and performance and not a guaranty of collection.
If PVOG fails to pay the Guaranteed Obligations when due, or any part thereof,
PVOG Guarantor shall, on written demand and without further notice of
nonpayment, or any other notice whatsoever, pay the amount due and payable
thereon to Republic as required per the terms of this Agreement, and it shall
not be necessary for Republic, in order to enforce such payment or performance
by PVOG Guarantor, first to institute suit or pursue or exhaust any rights or
remedies against PVOG or others liable for such payment or performance. PVOG
Guarantor's liability hereunder shall be limited to the payment or performance
obligations expressly required of PVOG under this Agreement.

b.
PVOG Guarantor hereby agrees that Republic's rights or remedies and all of PVOG
Guarantor's obligations under the terms of the guaranty in this Article V shall
remain in full force and effect and shall not be released or affected by, or
deemed to be satisfied by, and PVOG Guarantor shall not be released (by virtue
of any applicable



11
* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Exchange Act of 1934, as amended.


US-DOCS\70393074.6

--------------------------------------------------------------------------------




law, arrangement or relationship) by, any act or omission to act or delay of any
kind by Republic, any other guarantor of the Guaranteed Obligations or any other
person or entity or any other circumstance whatsoever which might, but for the
provisions of this paragraph, constitute a legal or equitable discharge of PVOG
Guarantor's obligations hereunder, and the liability of PVOG Guarantor under the
guaranty under this Article V shall be absolute and unconditional irrespective
thereof.
c.
In the event any payment by PVOG or any other person or entity (other than PVOG
Guarantor) to Republic in respect of the Guaranteed Obligations is held to
constitute a preference, fraudulent transfer or other voidable payment under any
bankruptcy, insolvency or similar applicable law, or if for any other reason,
Republic is required to refund such payment or pay the amount thereof to any
other creditor, such payment by PVOG or such other person or entity to Republic
shall not constitute a release of PVOG Guarantor from any liability hereunder,
and the guaranty under this Article V shall continue to be effective or shall be
reinstated (notwithstanding any prior release, surrender or discharge by
Republic of this Guaranty or of PVOG Guarantor), as the case may be, with
respect to, and the guaranty under this Article V shall apply to, any and all
amounts so refunded by Republic or paid by Republic to another person or entity
(which amounts shall constitute part of the Guaranteed Obligations).
Notwithstanding the foregoing, the obligations of PVOG Guarantor hereunder at
any time shall be limited to the maximum amount as will result in the
obligations of PVOG Guarantor hereunder not constituting a fraudulent transfer
or conveyance to the extent applicable to this Agreement and the obligations of
PVOG Guarantor hereunder.

d.
PVOG Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by applicable law, any notice not
provided for herein, as well as any requirement that at any time any action be
taken by any person or entity against PVOG, any other guarantor of all or any
part of the Guaranteed Obligations or any other person or entity.
Notwithstanding the foregoing or anything else to the contrary contained herein,
PVOG Guarantor reserves to itself all rights, counterclaims and other defenses
to its obligations hereunder which PVOG is or may be entitled to arising from or
out of this Agreement, except to the extent such defenses are expressly waived
in the preceding sentence.

[Signature page follows]



This document evidences our understanding of the entire agreement and shall
constitute the formal contract.
REPUBLIC MIDSTREAM MARKETING, LLC
By: /s/ Daniel R. Revers    
Name:    Daniel R. Revers
Title:    President


PENN VIRGINIA OIL & GAS, L.P.
By:    Penn Virginia Oil & Gas GP LLC,
its general partner
By: /s/ R. Seth Bullock    
Name:    R. Seth Bullock
Title:    CRO


PENN VIRGINIA CORPORATION
By: /s/ R. Seth Bullock    
Name:    R. Seth Bullock
Title:    CRO



Exhibit A
Form of Crude Oil Sale Agreement
(Used for Outright Sales of Crude Oil by PVOG to Republic)
See attached



CRUDE OIL SALE AGREEMENT
Republic Contract Number: [___]
PVOG Contract Number: [___]
This Crude Oil Sale Agreement ("Agreement") is made effective as of [?], 20[?]
by and between Penn Virginia Oil & Gas, L.P. ("Seller") and Republic Midstream
Marketing, LLC ("Buyer").
WHEREAS, Seller agrees to sell and deliver and Buyer agrees to purchase and
receive crude oil under the terms and conditions set forth herein:
1.
Quantity. [___]

2.
Quality Requirements. [__]

3.
Price. [__]

4.
Delivery Point / Title and Risk of Loss. Delivered at [__]. Title to and risk of
loss, contamination or damage to the crude oil shall pass from Seller to Buyer
[__].

5.
Term. This Agreement shall be in effect for an initial period commencing [?],
20[?] and shall remain in effect until cancelled by either party on 30 days
advanced written notice (the "Term").

6.
Quality and Tests. All measurements hereunder shall be made from static tank
gauges on 100 percent tank table basis or by positive displacement meters. All
measurements and tests shall be made in accordance with the latest ASTM or
ASME-API (Petroleum PD Meter Code) published methods then in effect, whichever
apply. Volume and gravity shall be adjusted to 60 degrees Fahrenheit by the use
of Table 6A and 5A of the Petroleum Measurement Tables ASTM Designation D1250 in
their latest revision. The crude oil delivered hereunder shall be marketable and
acceptable in the applicable common or segregated stream of the carriers
involved but not to exceed 1% S&W. Full deduction for all free water and S&W
content shall be made according to the API / ASTM Standard Method then in
effect. Either party shall have the right to have a representative witness all
gauges, tests, and measurements.

7.
Manner of Payment. Buyer shall make payment for crude oil sold and delivered by
wire on the twentieth (20th) day of the month following the month of delivery,
without any withholding, offset, counterclaim or deduction of any kind, into
Seller's nominated bank account with full value, against presentation by Seller
of Seller's commercial invoice with truck meter tickets evidencing net quality
and quantity. If payment falls due on a Sunday or a Monday non-Business Day,
then payment shall be made on the first following Business Day. If payment falls
on a Saturday or non-Monday holiday, then payment shall be made on the preceding
Business Day. "Business Day" means a weekday on which banks are open for general
commercial business in New York.

8.
Warranty of Title and Authority to Sell. Seller hereby warrants that (i) the
title to the portion of the crude oil sold and delivered hereunder that is owned
by Seller is free and clear of all liens and encumbrances and (ii) as to the
remaining portion of the crude oil sold and delivered hereunder, Seller has the
right and authority to sell and deliver such crude oil for the benefit of the
true owners thereof. Seller further warrants that the crude oil has been
produced, handled and transported to the delivery point hereunder in accordance
with the laws, rules and regulations of all governmental authorities having
jurisdiction thereof. Seller shall indemnify and hold Buyer harmless from and
against any and all cost, damage and expense suffered and incurred by reason of
any failure of the title so warranted or any inaccuracy in the representation of
Seller's right and authority to sell such crude oil made herein.

9.
Taxes. Buyer is hereby directed to withhold from the proceeds allocable to the
sale and delivery of crude oil hereunder the amount of severance taxes.

10.
Prevailing Document. In the event of any conflict between the provisions of this
agreement and the provisions of any applicable division order executed in
accordance with the terms hereof, the provisions of this agreement shall
control.

11.
Notice. Except as expressly provided herein, any notice shall be sent by
certified mail, FedEx, fax or email. Such communication shall be deemed to have
been given and received upon receipt of the recipient's answerback and shall be
effective at such time.

Buyer
Republic Midstream Marketing, LLC
[__]
[__]
Attention: [__]
Fax: [__]
Email: [__]
Seller
Penn Virginia Oil & Gas, L.P.
[__]
Attention: [__]
Fax: [__]
Email: [__]
12.
Limitation of Damages. Neither Seller nor Buyer shall be liable for specific
performance, lost profits or other business interruption damages, or for
special, consequential, incidental, punitive, exemplary or indirect damages, in
tort, contract or otherwise, of any kind, arising out of or in any way connected
to the performance, the suspension of performance, the failure to perform or the
termination of this Agreement.

13.
Compliance with Laws. Each Party shall, in the performance of this Agreement,
comply with all applicable laws and regulations in effect on the date this
Agreement is entered into, and as they may be amended from time to time.

14.
Governing Law. This Agreement shall be governed by, construed and enforced under
the laws of the State of Texas without giving effect to its conflicts of laws
principles.

15.
Entire Agreement. This Agreement contains the entire agreement of both parties
and supersedes all correspondence, representations, prior agreements, oral or
written, in connection with the subject matter of this Agreement. The parties
confirm that they have not entered into this Agreement in reliance upon any
representations that may have been given by the other party. No amendment,
modification or waiver of any provision of this Agreement or of any right, power
or remedy shall be effective unless made expressly and in writing. No waiver of
any breach of any provision of this Agreement shall be considered to be a waiver
of any subsequent or continuing breach of that provision or release, discharge
or prejudice the right of the waiving party to require strict performance by the
other party of any other provisions of this Agreement.

16.
General Provisions: Except as described above, ConocoPhillips (formerly CONOCO)
General Provisions dated January 1, 1993, amended August 1, 2009, shall govern
this transaction and are hereby incorporated by reference.

[Signature page follows]


This document evidences our understanding of the entire agreement and shall
constitute the formal contract.
BUYER
REPUBLIC MIDSTREAM MARKETING, LLC
By:    
Name:    
Title:    
SELLER
PENN VIRGINIA OIL & GAS, L.P.
By:    Penn Virginia Oil & Gas GP LLC,
its general partner
By:    
Name:    
Title:    


12
* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Exchange Act of 1934, as amended.


US-DOCS\70393074.6